Citation Nr: 1027231	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-03 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
funds.


REPRESENTATION

Veteran represented by:	Clayte Binion, Esq. 


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1987 to March 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  It is not shown by clear and convincing medical evidence that 
the Veteran lacks the mental capacity to contract or manage his 
own affairs, including the disbursement of funds, without 
limitation.

2.  Resolving all doubt in the Veteran's favor, he is competent 
to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct 
payment of his VA compensation benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.353 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, through his attorney, contends that he is competent 
to manage his own VA funds without limitation.  By way of 
history, the RO awarded the Veteran service connection for 
psychosis, not otherwise specified (NOS) in a rating decision 
dated March 2004.  The RO evaluated the Veteran's psychiatric 
disability as 50 percent disabling under Diagnostic Code 38 
C.F.R. § 4.130, Diagnostic Code 9210, effective January 16, 2003.  
The RO subsequently increased the Veteran's disability evaluation 
for psychosis NOS to 100 percent, effective January 6, 2003.  See 
July 2004 rating decision.

The RO continued the Veteran's 100 percent disability evaluation 
for psychosis NOS in a December 2006 rating decision.  The RO 
also made a proposed finding of incompetency at that same time.  
In March 2007, the RO determined that the Veteran was not 
competent to handle disbursement of VA funds based on the results 
of a November 2006 VA Compensation and Pension (C&P) psychiatric 
examination.  Subsequent rating decisions dated March and May 
2008 continued the finding that the Veteran was not competent to 
handle disbursement of VA funds.  The Veteran filed a timely 
notice of disagreement with the RO's May 2008 rating decision and 
shortly thereafter, he perfected this appeal.

Establishing Competency

According to 38 C.F.R. § 3.353 (2009), a mentally incompetent 
person is one who because of injury or disease lacks the mental 
capacity to contract or to manage his own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  
The RO has the sole authority to make official determinations of 
competency and incompetency for the purpose of, among other 
things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 
38 C.F.R. §§ 13.55, 13.56 (2009) (outlining the regulations 
pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the RO will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical authorities.  
38 C.F.R. § 3.353(c).  Determinations relative to incompetency 
should be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the holding 
of incompetency.  38 C.F.R. § 3.353(c).  

There is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his own affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in favor 
of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 
(2009) (reiterating VA's long-standing policy to resolve all 
doubt in favor of the Veteran).

Factual Background and Analysis

The Veteran underwent a private psychiatric evaluation in June 
2001.  According to J. Harris, M.D., the Veteran reported a host 
of symptoms at the time of the examination which were determined 
to be consistent with obsessive compulsive disorder.  It was 
noted that the Veteran had a past history significant for a 
learning disability and partial illiteracy.  The Veteran also 
stated that he worked in the past as an electrician's assistant 
for approximately three years, but had problems with low 
productivity, low motivation, and psychotic symptoms.  The 
Veteran lived with his mother and she provided him with money.  
This was the Veteran's only noted source of income at that time.  
Dr. Harris performed a psychiatric examination and noted, among 
other things, that the Veteran was able to perform activities of 
daily living (ADLs) as well as maintain his own finances.  The 
impression was moderate obsessive compulsive disorder.

The Veteran's mother brought him to a VA medical facility in 
January 2004 after the Veteran exhibited increasingly erratic 
behavior for a period of approximately one week.  The Veteran 
reported subjective complaints of depression, uneasiness, and 
auditory hallucinations.  The Veteran was admitted for inpatient 
hospitalization, but was released the following morning against 
medical advice.  A discharge summary associated with this episode 
of care showed a diagnosis of psychosis NOS.

The Veteran was afforded a VA C&P psychiatric examination in 
November 2006.  He reported subjective complaints of unhappiness, 
vague auditory hallucinations, and numbness in the extremities.  
The Veteran also stated that he shaved his body daily and that he 
was visited by extraterrestrial beings.  The examiner 
administered a psychiatric evaluation and described the Veteran 
as an unreliable historian.  The Veteran exhibited the following 
psychiatric symptoms, according to the examiner: anxiety, panic 
attacks, depression, insomnia, appetite disturbance, crying 
spells, anhedonia, nightmares, audio-visual hallucinations, and 
paranoid delusions.  The  examiner noted that while the Veteran 
was able to perform ADLs, he was "completely disabled at the 
present time from having affective [sic] social or occupational 
relationships."  The examiner described the Veteran as "acutely 
psychotic," and specifically stated:

This individual is extremely psychotic and 
has severe gender identity delusions.  He 
is completely unstable, unemployable and 
maybe totally and permanently disabled.  
This individual is so severely impaired 
that it can be stated that individaual's 
[sic] who are in much better shape 
mentally have been hospitalized.

The examiner further determined that the Veteran was not 
competent to manage his VA benefits.  Rather, the examiner 
observed that the Veteran's mother "takes care of that for 
him."  The examiner diagnosed the Veteran as having chronic 
paranoid-type schizophrenia.

The Veteran's attorney submitted a request to VA in February 2007 
in which he sought to have the Veteran's mother appointed as a 
fiduciary.  According to the attorney, the Veteran's mother 
assisted him in the management of his VA funds since March 2004.  
See also, VA Form 21-592 (Request for Appointment of Fiduciary, 
Custodian, or Guardian) dated April 2007.  

VA administered a field examination in July 2007.  VA's examiner 
recommended that the Veteran be afforded a competency 
examination.  However, the examiner indicated that "it is my 
opinion that the vets [sic] disability does not prohibit him from 
handling his financial affairs prudently."  Specifically, the 
examiner noted that the Veteran demonstrated financial 
responsibility by saving approximately $95,000 of his disability 
award (from both VA and the Social Security Administration) for a 
down payment on a house.  The examiner also noted that any 
dispute regarding competency should be resolved in the Veteran's 
favor.

Included in the claims file is a copy of VA Form 21-555 
(Certificate of Legal Capacity to Receive and Disburse Benefits).  
This form, dated July 2007 (and the same date as the field 
examiner's opinion), indicated that supervised direct payment to 
the Veteran was authorized.            

Also associated with the claims file is a VA telephone contact 
note dated January 2008.  A VA examiner contacted the Veteran's 
mother after the Veteran failed to report to a scheduled 
outpatient psychiatric treatment session that same month.  The 
Veteran's mother indicated at that time that the Veteran moved 
into his own apartment and refused to take his prescribed 
medications.  The Veteran's mother also expressed concern about 
the Veteran's potential for further deterioration, but admitted 
that he was "doing fine until recently."   

The Board notes that VA attempted to schedule the Veteran for a 
competency examination on multiple occasions following the 
completion of the July 2007 field examination.  A January 2008 
report of contact indicated that the Veteran sought to reschedule 
a February 2008 examination because he moved.  VA accommodated 
his request, but the Veteran failed to report for the rescheduled 
February 2008 examination as well as other examinations scheduled 
for April 2008 and January 2009. 

In January 2009, correspondence from VA noted that the Veteran 
was found to be incompetent to handle his funds in March 2007.  
This determination was subsequently upheld by way of a de novo 
decision dated January 2009.  It was also noted, however, that 
the Veteran continued to be paid his benefits directly as of that 
date and that no fiduciary was assigned.

Given the evidence of record, the Board finds that it is not 
shown by clear and convincing medical evidence that the Veteran 
lacks the mental capacity to contract or manage his own affairs, 
including the disbursement of funds, without limitation.  

In this regard, there is competing evidence of record regarding 
the Veteran's competency to handle disbursement of VA funds.  
While the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical evidence, 
the United States Court of Veterans Appeals for Veterans Claims 
(Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  However, the Court in the past has declined 
to adopt the "treating physician rule," which would give the 
opinion of a treating physician greater weight in claims made by 
the Veteran.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

On one hand, the November 2006 VA C&P examiner determined that 
the Veteran was not competent to handle disbursement of VA funds 
at least in part because the Veteran was "acutely psychotic" at 
that time.  On the other hand, the July 2007 VA field examiner 
determined that the Veteran was competent to handle the 
disbursement of VA funds because he demonstrated and continued to 
demonstrate financial responsibility by saving large portions of 
his benefits award (which he later utilized for a down payment on 
a house).  See also, Dr. Harris's June 2001 private examination 
report (finding the Veteran competent to manage his financial 
affairs).    
The Board also acknowledges that there is competing evidence of 
record regarding the extent to which the Veteran's mother 
assisted him (either directly or indirectly) with managing his 
finances and whether the Veteran would benefit from supervised 
direct payments.  However, January 2009 correspondence from VA 
makes clear that the Veteran continued to be paid his benefits 
directly and that no fiduciary was assigned as of that date.  Cf. 
VA Form 21-592 (Request for Appointment of Fiduciary, Custodian, 
or Guardian) dated April 2007; VA Form 21-555 (Certificate of 
Legal Capacity to Receive and Disburse Benefits) dated July 2007.    

As noted above, 38 C.F.R. § 3.353 specifically notes that 
determinations relative to incompetency should be based upon all 
evidence of record.  38 C.F.R. § 3.353(c).  Moreover, a 
presumption of competency exists, particularly where, as here, 
reasonable doubt exists regarding the Veteran's mental capacity 
to contract or manage his own affairs, including the disbursement 
of funds, without limitation.  38 C.F.R. § 3.353(d).  In light of 
the conflicting evidence of record regarding the Veteran's 
competency to manage his own affairs, including the disbursement 
of funds, the Board finds that it is not shown by clear and 
convincing medical evidence that the Veteran lacks the mental 
capacity to contract or manage his own affairs, including the 
disbursement of funds, without limitation.  

Therefore, resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran is competent to manage his own financial 
affairs, including the disbursement of funds, without limitation.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  
ORDER

Restoration of competency status for VA benefits purposes is 
granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


